Citation Nr: 1224605	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing in support of his claim in December 2008 before a Veterans Law Judge who has since retired.

In June 2009, the Board reopened the Veteran's claim for service connection and remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  In June 2011, the Board again remanded the claim to the RO via the AMC for further development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board remanded the Veteran's claim so that his records from the Social Security Administration (SSA) could be obtained.  The RO was instructed that if the Veteran's claim could not be granted based on the SSA records, a supplemental statement of the case should be issued and the Veteran should be scheduled for a video conference hearing at the earliest available opportunity.

Pursuant to the Board's remand, the Veteran's SSA records were obtained and associated with the claims file and a SSOC was issued in May 2012 confirming the denial of the claim.  However, the Veteran has not been scheduled for a video conference hearing.  The U.S. Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case must be remanded so a video conference hearing before the Board may be scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700(a), 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge in accordance with the docket number of this appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

